Citation Nr: 1715432	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  13-26 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for the residuals of prostate cancer.

2.  Entitlement to a compensable rating for erectile dysfunction.

3.  Entitlement to a total disability evaluation based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is the spouse and fiduciary for the Veteran.  The Veteran served on active duty from March 1969 to September 1970.  He was found to be incompetent for payment purposes in a December 2016 rating decision.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2011 and December 2011 by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  VA records show special monthly compensation (SMC) has been established under 38 U.S.C.A. § 1114(k) for loss of use of a creative organ from August 29, 2008, and under subsections (s), (l), and (p) as applicable.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); but see Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU is moot where a 100% schedular rating is awarded).  The Board finds that a TDIU issue has been raised by the record for the period from March 1, 2012, to February 5, 2016, and is appropriately addressed as a part of the issues on appeal.  

In February 2017, the appellant and the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board also notes that the issue of entitlement to recognition of B.J. as a helpless child for VA compensation purposes has been perfected on appeal.  However, at the February 2017 hearing it was, in essence, requested that this issue not be addressed and that the issue was not ready to proceed on appeal.  VA records show the issue of entitlement to service connection for pancreatic cancer is under development.  As these matters have not been certified for appellate review they are not included in this decision.  

Although a February 2017 statement requested a 60-day extension to submit additional evidence, the Board finds that additional evidence has been received, that the requested time has passed at the time of this decision, and that the indication of possible effects of delayed diagnosis and/or future treatment is associated with the pancreatic cancer issue under present AOJ development.  In light of these matters and the desired expediency for a final determination of the issues on appeal, the Board finds that no further action as to the 60-extension request is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's service-connected residuals of prostate cancer is manifested by no local recurrence of cancer or associated metastasis and urinary leakage requiring the use of absorbent material which must be changed more than four times per day.

2.  The Veteran's service-connected erectile dysfunction is manifested by loss of erectile power without penis deformity.

3.  For the period from March 1, 2012, to February 5, 2016, the Veteran is shown to have been unable to obtain or maintain gainful employment as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent rating effective for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.115a, 4.115b Diagnostic Code 7528 (2016).

2.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.115b Diagnostic Code 7522 (2016).

3.  The criteria for a TDIU for the period from March 1, 2012, to February 5, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See VA correspondence dated in January 2009 and September 2011 and the February 2017 Board hearing transcript.  Neither the appellant, the Veteran, nor their representatives have alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist,  all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  There is no evidence of any additional existing pertinent records.  .

The Board notes that additional evidence was added to the record subsequent to the February 2017 hearing.  Statements provided at the hearing may be construed as waiving Agency of Original Jurisdiction (AOJ) consideration.  Notably, the appellant, the Veteran, and the representative discussed the submission of additional medical evidence to the Board after the hearing and expressed their desire for expediency of appellate review due to the severity of the Veteran's health issues.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decisionmaker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a (2016).

For malignant neoplasms of the genitourinary system a 100 percent rating is provided.  It is noted that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2016).

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided by regulation, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2016).

Ratings are provided for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular (100 percent).  For renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion (80 percent), with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling (60 percent), with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling (30 percent), and with albumin and casts with history of acute nephritis; or, hypertension that is non-compensable (0 percent).  38 C.F.R. § 4.115a.

For voiding dysfunction, particular conditions are to be rated as urine leakage, frequency, or obstructed voiding.  For continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence: Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day (60 percent); requiring the wearing of absorbent materials which must be changed 2 to 4 times per day (40 percent); and requiring the wearing of absorbent materials which must be changed less than 2 times per day (20 percent).  38 C.F.R. § 4.115a.

For urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night (40 percent); with daytime voiding interval between one and two hours, or; awakening to void three to four times per night (20 percent); and with daytime voiding interval between two and three hours, or; awakening to void two times per night (10 percent).  38 C.F.R. § 4.115a.

For obstructed voiding characterized by urinary retention requiring intermittent or continuous catheterization (30 percent); and with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  1. Post void residuals greater than 150 cc, 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3. Recurrent urinary tract infections secondary to obstruction, and 4. Stricture disease requiring periodic dilatation every 2 to 3 months (10 percent).  38 C.F.R. § 4.115a.

VA regulations provide a 20 percent rating for penis, deformity, with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2016).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

The pertinent evidence in this case shows that the Veteran underwent a radical prostatectomy in August 2008.  A January 2009 rating decision established a 100 percent rating for the residuals of prostate cancer and SMC for loss of use of a creative organ effective from August 29, 2008.

On VA genitourinary examination in April 2011 the Veteran reported having dysuria, hesitancy/difficulty starting a stream, a weak/intermittent stream, straining to urinate, and dribbling.  He had frequency, going 10 times at intervals of two hours.  He indicated having nocturia, going 3 times at intervals of 1 hour.  He did not have hematuria or urethral discharge.  He stated he had constant urinary leakage/incontinence in which a pad/absorbent material was required to be changed five times per day.  No appliance was required.  There was no evidence of a history of urinary tract infections, obstructive voiding, urinary tract stones, renal failure or renal dysfunction, acute nephritis, or hydronephrosis.  He reported experiencing erectile dysfunction and attributed the most likely cause to prostate cancer.  He stated vaginal penetration was not possible, but was undergoing treatment for the erectile dysfunction with Viagra.  He reported his belief that the treatment did not assist in the ability to have intercourse, indicating that ejaculation was absent.  It was noted that his malignancy was in full remission for two years with no metastasis from his genitourinary cancer. 

Examination revealed a scar to the lower abdomen that was superficial, linear, and not painful.  A genital examination revealed a normal penis with no evidence of deformity, masses, or tenderness.  The diagnosis was prostate cancer status post radical prostatectomy with residual scar, urinary incontinence and erectile dysfunction.  Erectile dysfunction was most likely caused by prostate cancer because prostate cancer can affect the cavernous veins that mediate erectile function.  The effect of the conditions on the Veteran's usual occupation was the need to be near a restroom at all times.  

A September 2011 rating decision proposed reducing the assigned 100 percent rating for prostate cancer status post radical prostatectomy with residual incontinence and residual scar to 60 percent.  A noncompensable rating for erectile dysfunction was assigned.  A December 2011 rating decision assigned a reduced 60 percent rating effective from March 1, 2012.

In subsequent statements and testimony in support of the claims the appellate and the Veteran asserted that he still had cancer and expressed the opinion that his cancer had continued and spread.  It was further asserted that he had erectile and sexual dysfunction and that his penis was shorter following his prostate cancer treatment.  

VA treatment records show the Veteran was treated for the residuals of prostate cancer including urinary incontinence.  A March 2016 urology nursing note indicated worsening urinary incontinence.  An examination revealed a retracted penis, partial ability to retract, with some whitish debris around the orifice but no erythema.  The diagnosis included history of prostate cancer with progressive incontinence.  The treatment plan included an antifungal cream for the foreskin.  A July 2015 report noted that VA had been monitoring the Veteran's prostate-specific antigen (PSA) routinely and that it had been stable.  

A June 2016 VA Prostate Cancer Disability Benefits Questionnaire (DBQ) based upon an examination without review of any treatment records included a diagnosis of adenocarcinoma of the prostate, status post radical suprapubic prostatectomy, with residual urinary incontinence, impotency, and scar.  It was noted that the Veteran reported that he had erectile dysfunction and had tried pills and a vacuum pump without significant improvement.  He reported daytime voiding less than every hour and nighttime awaken to void up about four to five times.  

The examiner noted that the Veteran's prostate cancer was in remission and that his voiding dysfunction caused urinary leakage requiring absorbent material that must be changed more than four time per day.  There was no evidence of a history of urinary tract infections or obstructive voiding.  His erectile dysfunction was found to be likely attributable to his residuals of prostate cancer.  The genital examination findings were normal.  The examiner noted the impact of the prostate cancer on the ability to work included the need for close access to bathroom facilities due to urinary incontinence.

VA treatment records include a December 2016 pathology report noting that a pancreatic tail mass specimen revealed atypical glandular cells suspicious for malignancy.  A February 2017 computerized tomography (CT) whole body bone scan performed due to a pancreatic mass and a history of prostate cancer revealed no nuclear medicine bone scan findings of prostate cancer osseous metastasis.  A March 2017 urology attending note reported a history of radical prostatectomy in 2008 with secondary erectile dysfunction and incontinence.  It was noted that erectile dysfunction had not responded to oral medication, vacuum pump, or intracorporal injections, and that the Veteran had been told his penis was too small for penile prosthesis.  It was noted he was scheduled for surgery the next day for pancreatic cancer.  Physical examination revealed uncircumcised and unremarkable external genitalia.  Retraction of the foreskin revealed presumed adequate penile length.  The diagnoses included currently stable prostate cancer status post radical prostatectomy, irreversible and intractable erectile dysfunction, incontinence, and pancreatic cancer.  

Initially, the Board finds that adequate notice was provided for the reduction action taken in December 2011.  Next, based upon the evidence of record, the Veteran's service-connected residuals of prostate cancer is manifested by no local recurrence of cancer or associated metastasis and urinary leakage requiring the use of absorbent material which must be changed more than four times per day.  There is no evidence of renal dysfunction or obstructed voiding or evidence of a compensable residual scar.  The Veteran is shown to experience urinary frequency, but his urinary leakage is the more prominent disability manifestation.  The presently assigned 60 percent rating is the maximum schedular rating available for voiding dysfunction.  Extraschedular rating was not raised in this case, and the evidence does not present any exceptional or unusual circumstances.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017). 

The Board also finds that the Veteran's service-connected erectile dysfunction is manifested by loss of erectile power without penis deformity.  The April 2011 and June 2016 VA examination and March 2017 urology treatment reports are persuasive as to the absence of a penis deformity.  Therefore, a compensable rating for erectile dysfunction is not warranted.

The appellant and the Veteran are competent to report certain obvious symptoms of disability, but not to identify a specific level of disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical professionals who have examined him.  The overall medical findings adequately address the criteria under which these disabilities are evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claims.  The Board also finds the assigned schedular ratings adequately represent the Veteran's degree of impairment based upon the overall evidence of record.  But see Thun v. Peake, 22 Vet. App. 111 (2008).  

TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2016). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b) (2016).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2016).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2016).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

VA records show service connection is established for posttraumatic stress disorder with major depressive disorder (100 percent); prostate cancer status post radical prostatectomy with residual scar, incontinence, and erectile dysfunction (60 percent); and type II diabetes mellitus (60 percent).  The Veteran's combined service-connected disability ratings were 100 percent from August 29, 2008, 80 percent for the prior from March 1, 2012, to February 5, 2016, and 100 percent from February 5, 2016.  

Based upon the evidence of record, the Board finds that for the period from March 1, 2012, to February 5, 2016, the Veteran is shown to have been unable to obtain or maintain gainful employment as a result of a service-connected disabilities.  The Veteran met the schedular criteria for a TDIU for the period from March 1, 2012, to February 5, 2016.  See 38 C.F.R. § 4.16(a).  

Records show he had graduated from college with an AA degree and that he had owned his own muffler shop until he stopped working in 2007 due to his prostate cancer.  The medical evidence demonstrates that he had mental disorder symptoms resulting in occupational and social impairment and that his urinary dysfunction required the need to be near a restroom at all times.  As such, entitlement to a TDIU for the period from March 1, 2012, to February 5, 2016, is warranted.


ORDER

Entitlement to a rating in excess of 60 percent for the residuals of prostate cancer is denied.

Entitlement to a compensable rating for erectile dysfunction is denied.

Entitlement to a TDIU for the period from March 1, 2012, to February 5, 2016, is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


